Exhibit 10.44

FIRST AMENDMENT TO THE

PRUDENTIAL SEVERANCE PLAN FOR EXECUTIVES

WHEREAS, the Prudential Severance Plan for Executives (the “Plan”) was last
amended and restated on June 25, 2003 by the most senior Vice President
responsible for corporate Human Resources of The Prudential Insurance Company of
America, or the successor to his or her duties relating to corporate Human
Resources (the “SVP”);

WHEREAS, pursuant to Section 6.2 of the Plan, the SVP or her duly appointed
delegate has certain authority to amend the Plan; and

WHEREAS, the SVP or her duly appointed delegate deems it appropriate and within
the scope of his or her authority to amend the Plan in various respects;

NOW, THEREFORE, effective as to the termination of employment of Eligible
Employees on or after January 1, 2004, the Plan is hereby amended as follows:

1. Section 2.10 of the Plan is hereby amended to read as follows:

2.10 “Eligible Employee” means an Employee of a Participating Company who at the
time he or she incurs an Eligible Termination is an Employee performing services
for a Participating Company (i) in the United States, or (ii) as an Expatriate
in a country other than the United States.

2. Section 2.11 of the Plan is hereby amended to read as follows:

2.11 “Eligible Termination” means an Employee’s involuntary termination of
employment with a Participating Company due to (i) the closing of an office or
business location, (ii) a reduction in force, (iii) a downsizing, (iv) the
restructuring, reorganization or reengineering of a business group, unit or
department, or (v) a job elimination; provided, however, that a termination of
employment with a Participating Company for any of the following reasons shall
not constitute an Eligible Termination:

(A) transfer of any Employee to any (1) Affiliated Company, or (2) entity which
is controlled by the Company through the ownership of a majority of its voting
stock (or other equivalent ownership interest), either directly or indirectly
through one or more intermediaries;

(B) voluntary termination of employment, unless the termination results from:

 

  (1) the Employee’s participation in a voluntary separation program of a
business group, unit or department; or

 

1



--------------------------------------------------------------------------------

  (2) the Employee’s rejection of an offer of a new job with the Company, an
Affiliated Company or an entity which is controlled by the Company through the
ownership of a majority of its voting stock (or other equivalent ownership
interest), either directly or indirectly through one or more intermediaries,
under circumstances where his or her current job is no longer available (such
as, the job was eliminated, the job or its scope was changed significantly, the
business location of the job has changed, or, as to an Expatriate, his or her
assignment has ended), where

 

  (a) the new position has base salary plus

(I) annual bonus at par if this position has a level number or

(II) 50% of the incentive opportunity range for the annual bonus if this
position has a grade number

(or the equivalent thereof) of less than 80% (or, as to an Expatriate who did
not have a pre-assignment job with a Participating Company in the United States
and who is offered localization, such other greater percentage as may be
determined by the Company in its sole discretion) of the base salary plus

(X) annual bonus at par if his or her job has a level number or

(Y) 50% of the incentive opportunity range for the annual bonus if his or her
job has a grade number

(or the equivalent thereof) of the current job, or

 

  (b) the following conditions are met: (I) the commuting distance from the
center of the Employee’s town of residence to the center of town of the new
job’s location is more than 49 miles, and (II) such commuting distance as
determined under Section 2.11(B)(2)(b)(I) of the Plan is more than (x) 25 miles
farther than the commuting distance from the center of the Employee’s town of
residence to the center of town of the current job’s location or (y) 99 miles,
provided, however, that as to an Expatriate, this Section 2.11(B)(2)(b) of the
Plan shall be administered and interpreted by the Company, in its sole
discretion, in accordance with the following general criteria:

(X) a reassignment job offer within the same non-United States host country to
the same position or a different

 

2



--------------------------------------------------------------------------------

position, at the same business unit or a different business unit, shall
generally be subject to the rules in Section 2.11(B)(2)(b)(I) and (II) in the
context of the host country, but a reassignment job offer to the same position
or a different position in a different non-United States host country shall
generally be deemed to have satisfied the requirements of such sections; and

(Y) a job offer related to a repatriation back to the United States shall be
subject to the rules in Section 2.11(B)(2)(b)(I) and (II) as if the Expatriate’s
town of residence is his or her former, pre-assignment town of residence, and as
if the Expatriate’s current job location is his or her former, pre-assignment
job location; provided, however, that if the Expatriate did not have a
pre-assignment job with a Participating Company in the United States, the rules
in Section 2.11(B)(2)(b)(I) and (II) shall be applied to such job offer related
to a repatriation back to the United States as determined by the Company in its
sole discretion;

as determined by the Company in its sole discretion;

(C) voluntary retirement;

(D) death;

(E) Cause;

(F) inability to perform the basic requirements of his or her position with or
without reasonable accommodation due to physical or mental incapacity and after
the Employee’s short-term disability benefits have expired under the terms of
The Prudential Welfare Benefits Plan; or

(G) failure to return from an approved leave of absence.

Except as otherwise provided in Appendix B of the Plan, Eligible Termination
also shall not include an Employee’s termination of employment with a
Participating Company as a result of a court decree, outsourcing, sale (whether
in whole or in part, of stock or assets), merger or other combination, spin-off,
reorganization, or liquidation, dissolution or other winding up involving any
Participating Company if such Employee receives a job offer from any employer
that is involved in such outsourcing, sale, merger or other combination,
spin-off, reorganization, or liquidation, dissolution or other winding up.

3. Section 2 - Definitions of the Plan is hereby amended by adding a new
Section 2.20 to the end thereof:

2.20 “Expatriate” means an Employee of a Participating Company who at the time
he or she incurs an Eligible Termination is designated by such Participating
Company as being on assignment as a United States expatriate on behalf of such
Participating Company.

 

3



--------------------------------------------------------------------------------

4. Section 4.3(iv) of the Plan is hereby amended to read as follows:

 

  (iv) any separation or other similar benefits of any kind from the Company or
any Affiliated Company or any plan or program sponsored by the Company or any
Affiliated Company (including, but not limited to, any separation provisions
under an employment agreement and/or an offer letter), and any separation or
other similar benefits of any kind from the Company or any Affiliated Company
that may be required or provided for under applicable United States Federal,
state or local law, or foreign law;

5. Section 4.4 of the Plan is hereby amended to read as follows:

4.4 Reductions of Severance Pay. Any Severance Pay which the Company may grant
to an Eligible Employee may, in the sole discretion of the Company, be reduced
by any amounts owed by the Eligible Employee to the Company or the Participating
Company, including, but not limited to, those that relate to an Expatriate’s
assignment. The Eligible Employee’s right to receive such Severance Pay is
conditioned upon his or her agreement to execute any documents deemed necessary
or appropriate by the Company to reduce the Severance Pay by any such amounts
owed.

6. Section 4.5 of the Plan is hereby amended to read as follows:

4.5 Repayment of Severance Pay upon Rehire. If an Eligible Employee who has
incurred an Eligible Termination and been granted Severance Pay is rehired by
any Participating Company or Affiliated Company, the payment of Severance Pay
shall terminate immediately on the date of such rehire, and the Company may, in
its sole discretion, require the Eligible Employee to return any or all amounts
of Severance Pay that have been paid to the Eligible Employee; provided,
however, that in making this decision, the Company, in its sole discretion, may
take into consideration any amounts that may be required or provided for under
applicable United States Federal, state or local law, or foreign law.

7. Section 4.6 of the Plan is hereby amended to read as follows:

4.6 Form of Payment of Severance Pay, and Taxes. Payment of any Severance Pay
will be made in a lump sum as soon as practicable after the date of the Eligible
Employee’s Eligible Termination, but not sooner than after receipt by

 

4



--------------------------------------------------------------------------------

the Company of a fully executed Separation Agreement and General Release and the
exhaustion of any revocation period thereunder. The Participating Company shall
withhold from any payments made pursuant to the Plan such amounts as may be
required by United States Federal, state, local or foreign law.

IN WITNESS WHEREOF, the undersigned hereby executes this First Amendment to the
Plan this      day of December, 2003.

 

/s/ Sharon C. Taylor

Sharon C. Taylor Senior Vice President of Corporate Human Resources

 

5